Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 4/5/2022 has been entered.  Claims 3, 10 and 17 are amended.  Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas, US 2012/0209468 A1.

Regarding independent claim 1, Thomas discloses a method for automatic time keeping of an electronic checklist, ([0134] FIG. 8 flowchart illustrating a process for event-triggered display of electronic checklists, [0066] titles of integrated checklists that have been identified for completion by electronic checklist manager 212 may be displayed…titles of integrated checklists are listed in checklist menu 218 in chronological order…Chronological order refers to the order in which the events to which the titles refer occurred; thus – process (a method) for displaying event-triggered display of electronic checklist displays checklist (of an electronic checklist) in chronological order in which the events to which the checklist refer occurred in time by electronic checklist manager (for automatic time keeping)) comprising: receiving a user and/or system input associated with a graphical user interface (GUI) of the electronic checklist ([0084] if a user selects (receiving a user and/or system input) a different integrated electronic checklist for display from checklist menu 218 (associated with a graphical user interface GUI of the electronic checklist), electronic checklist manager 212 then replaces the highest priority checklist display with a display of the selected integrated electronic checklist); determining whether the user and/or system input triggers a timer event ([0086] when electronic checklist manager 212 receives input (whether the user and/or system input)…electronic checklist manager 212 identifies (determining) real-time changes 254 to vehicle system (triggers a timer event)); in response to determining that the user and/or system input triggers the timer event ([0086] when electronic checklist manager 212 receives input…electronic checklist manager 212 identifies real-time changes 254 to vehicle system 222 (the timer event) resulting from the completion of the checklist item (in response to determining that the user and/or system input)), determining whether the timer event is a first type of timer event or a second type of timer event ([0084] the changes resulting from the completion of a checklist item may be changes to one or more components of vehicle system 222 (determining whether the timer event is a first type of timer event)…the changes may be changes in the current status 250 of one or more components of vehicle system 222 (or a second type of timer event)); in response to determining that the timer event is the first type of timer event, performing a first timer process ([0087] Electronic checklist manager 212 updates graphics 238 within integrated checklist 232 showing real-time changes 254 (wherein the real-time changes construed as the timer event)…resulting from the completion of the checklist item may including changing graphics 238 (wherein changing graphics for changes to components is construed as performing a first timer process) to reflect (in response to determining that) changes to one or more components of vehicle system 222 (is the first type of timer event)); and in response to determining that the timer event is the second type of timer event, performing a second timer process ([0087] In another non-limiting example, graphics 238 may be updated (wherein updating graphics 238 for current status 250 is construed as performing a second timer process) to reflect (in response to determining that) real-time changes 254 (the timer event) in the current status 250 of one or more components in the vehicle system 222 (is the second type of timer event)).  

Regarding dependent claim 2, Thomas discloses the method of claim 1, wherein the timer event ([0086] real-time changes 254 to vehicle system 222) is one or combinations of: a user input on a task to start a timer of a timer function of the task; a user input on a previous task or a linked task to start the timer of the timer function of the task; a system input indicating a vehicle system received an input within/above/below a threshold of a value and/or is in a defined state for the task; and/or a system input indicating a vehicle system received an input within/above/below a threshold of a value and/or is in a defined state for the previous task or linked task ([0086] when electronic checklist manager 212 receives input, such as signal 230 or user input acknowledging completion of a checklist item in number of checklist items 234, electronic checklist manager 212 identifies real-time changes 254 to vehicle system 222 resulting from the completion of the checklist item; thus – electronic checklist manager 212 receiving an input of a signal 230 acknowledging (is one of a combinations of: a system input indicating a vehicle system received an input) completion of a checklist item (is in a defined state for the task)).  

Regarding independent claim 8, claim 8 is a system claim that is substantially the same as the method of claim 1.  Therefore, claim 8 is rejected for the same reason as claim 1.  In addition, Thomas discloses a system for automatic time keeping of an electronic checklist ([0113] FIG. 6 a data processing system 600 used to implement a checklist display system, [0066] titles of integrated checklists that have been identified for completion by electronic checklist manager 212 may be displayed…titles of integrated checklists are listed in checklist menu 218 in chronological order…Chronological order refers to the order in which the events to which the titles refer occurred), the system comprising: a memory storing instructions (FIG. 6 [0113], [0114] data processing system 600 comprising software instructions loaded into memory 606); and a processor executing the instructions to perform a process including (FIG. 6 [0120] Processes of the different embodiments may be performed by processor unit 604 using computer implemented instructions, which may be located in memory 606).

Regarding dependent claim 9, claim 9 is a system claim that is substantially the same as the method of claim 2.  Therefore, claim 9 is rejected for the same reason as claim 2.
 
Regarding independent claim 15, claim 15 is a non-transitory computer-readable medium claim that is substantially the same as the method of claim 1.  Therefore, claim 15 is rejected for the same reason as claim 1.  In addition, Thomas discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor ([0153] Furthermore, the different embodiments can take the form of a computer readable medium providing program code for use by or in connection with a computer or system that executes instructions, FIG. 6 [0120] Processes of the different embodiments may be performed by processor unit 604 using computer implemented instructions, which may be located in memory 606), cause the processor to perform a method for automatic time keeping of an electronic checklist, the method comprising ([0113] FIG. 6 a data processing system 600 used to implement a checklist display system, [0120] Processes of the different embodiments may be performed by processor unit 604 using computer implemented instructions, which may be located in memory 606, [0066] titles of integrated checklists that have been identified for completion by electronic checklist manager 212 may be displayed…titles of integrated checklists are listed in checklist menu 218 in chronological order…Chronological order refers to the order in which the events to which the titles refer occurred).

Regarding dependent claim 16, claim 16 is a non-transitory computer-readable medium claim that is substantially the same as the method of claim 2.  Therefore, claim 16 is rejected for the same reason as claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6, 10-13, 17-18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Mitchell et al. (hereinafter Mitchell), US 2007/0150119 A1.

Regarding dependent claim 3, Thomas teaches the method of claim 1, the first timer process and the second timer process ([0087] Electronic checklist manager 212 updates graphics 238 within integrated checklist 232 showing real-time changes 254…resulting from the completion of the checklist item may including changing graphics 238 (wherein changing graphics for changes to components is construed as the first timer process) to reflect changes to one or more components of vehicle system 222… In another non-limiting example, graphics 238 may be updated (wherein updating graphics 238 for current status 250 is construed as the second timer process) to reflect real-time changes 254 in the current status 250 of one or more components in the vehicle system 222).
Thomas does not expressly teach wherein a first one of the first timer process and the second timer process is a sequential timer process, and a second one of the first timer process and the second timer process is a non-sequential timer process.  
	However, Mitchell teaches wherein a first one of a first timer process and a second timer process is a sequential timer process ([0033] The VCS 100 may determine if the item is a closed loop step at 342.  A closed loop step is a checklist item in which the VCS 100 automatically monitors for completion through aircraft system…If the VCS 100 receives an indication that the closed loop step has been completed at 344, the system determines if there is any information or items remaining in the current checklist at 346; this suggests that sequential closed loop checklist steps (is a sequential timer process) include a checklist item closed loop step 342 that monitors for completion through aircraft system (wherein a first one of a first timer process) and closed loop step 346 wherein the system determines if there is any information or items remaining in the current checklist (and a second timer process)), and a second one of the first timer process and the second timer process is a non-sequential timer process ([0034] If the checklist item at 342 is not a closed loop, meaning the VCS 100 has no capability to automatically monitor the step for completion, the pilot may confirm the completion of the item at 358 via positive input from the pilot-VCS interface device 40.  A timer may again begin timing at 350 if the pilot has not confirmed completion of the item.  As with the timing 348, the amount of time may be pre-determined and different for each checklist and or item within the checklist based on importance and/or average time to complete the item, [0035] Once the checklist item has been completed, the VCS100 may determine if there are items of information remaining in the checklist at 346; this suggests a non-closed loop checklist (is a non-sequential timer process) wherein checklist items would comprise an initial checklist item that the VCS 100 would have no capability to automatically monitor but instead need a pilot to confirm completion (and a second one of the first timer process) and once the checklist item has been completed the system determines if there are items or information remaining in the checklist (and the second timer process)).
	Because Thomas and Mitchell address the same issue of aircraft electronic checklist user interfaces, accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the teachings wherein a first one of a first timer process and a second timer process is a sequential timer process, and a second one of the first timer process and the second timer process is a non-sequential timer process as suggested by Mitchell, with a reasonable expectation of success, into Thomas’ method such that the electronic checklist manager incorporates the additional capability of a closed loop process that includes a process for automatically monitoring the completion of a checklist item after which the system determines if there are any information or items remaining in the current checklist as well as incorporating a non-closed loop process that includes a process for monitoring pilot’s manual confirmation of a checklist item after which the system determines if there are items of information remaining in the checklist as suggested by Mitchell to teach wherein a first one of the first timer process and the second timer process is a sequential timer process, and a second one of the first timer process and the second timer process is a non-sequential timer process.  This modification would have been motivated by the desire to provide or enhance the backup safety measures of a second pilot provides, especially while accomplishing checklist items (Mitchell [0010]).

Regarding dependent claim 4, Thomas, in view of Mitchell, teach the method of claim 3, wherein the sequential timer process requires a user to wait until one or more conditions, associated with a timer function of the timer event of a task, are satisfied before continuing the electronic checklist (see Mitchell [0033] The VCS 100 may determine if the item is a closed loop step at 342.  A closed loop step is a checklist item in which the VCS 100 automatically monitors for completion through aircraft system…If the VCS 100 receives an indication that the closed loop step has been completed at 344, the system determines if there is any information or items remaining in the current checklist at 346.  If, however, the VCS 100 receives no indication that the closed loop step has been completed, a timer may begin timing at 348, and after a pre-determined amount of time, the checklist item may be audibly broadcast again…which informs the pilot that this…is a subsequent broadcasting of the checklist item; this suggests that the closed loop process (wherein the sequential timer process) will not provide the pilot with a next item until (requires a user to wait until) VCS system’s automatic monitoring for completion through aircraft system (one or more conditions) receives indication that the closed loop step has completed (are satisfied before) after receiving indication then the VCS determines items remaining in the current checklist (continuing the electronic checklist) and if VCS 100 receives no indication that the closed loop step has been completed a timer begins for timing a predetermined amount of time (associated with a timer function of) until audibly broadcast the uncompleted checklist item, wherein the combination of Thomas and Mitchell taught that the checklist item is within a chronological ordered checklist (the timer event of a task) per Thomas [0066]), and the non-sequential timer process allows the user to continue the electronic checklist while the timer function tracks a timer for the task associated with the timer event (see Mitchell [0027] The pilot may also have the option, via the pilot-VCS interface device 40, to bypass a checklist item, [0034] If the checklist item at 342 is not a closed loop, meaning the VCS 100 has no capability to automatically monitor the step for completion, the pilot may confirm the completion of the item at 358 via positive input from the pilot-VCS interface device 40.  A timer may again begin timing at 350 if the pilot has not confirmed completion of the item.  As with the timing 348, the amount of time may be pre-determined and different for each checklist and or item within the checklist based on importance and/or average time to complete the item, [0035] Once the checklist item has been completed, the VCS100 may determine if there are items of information remaining in the checklist at 346; this suggests in the non-closed loop process (the non-sequential timer process) when a timer timing the amount of time without a pilot confirming a completion of a non-closed loop checklist item (while the timer function tracks a timer for the task) a pilot may bypass the checklist item (allows the user to continue the electronic checklist);  wherein the combination of Thomas and Mitchell taught that the checklist item is within a chronological ordered checklist (task associated with the timer event) per Thomas [0066]).  

Regarding dependent claim 5, Thomas, in view of Mitchell, teach the method of claim 4, wherein the one or more conditions indicate an end of the timer function (see Mitchell [0033] The VCS 100 may determine if the item is a closed loop step at 342.  A closed loop step is a checklist item in which the VCS 100 automatically monitors for completion through aircraft system…If the VCS 100 receives an indication that the closed loop step has been completed at 344, the system determines if there is any information or items remaining in the current checklist at 346.  If, however, the VCS 100 receives no indication that the closed loop step has been completed, a timer may begin timing at 348, and after a pre-determined amount of time, the checklist item may be audibly broadcast again…which informs the pilot that this…is a subsequent broadcasting of the checklist item; this suggests that VCS system’s automatic monitors for completion through aircraft system such that a completion indication is tracked (wherein the one or more conditions) for a timer timed predetermined amount of time (the timer function) such that if completion indication is received then there will be no rebroadcast of the checklist item (indicate an end of)), and the one or more conditions include one or combinations of timer condition(s) and/or input condition(s) (see Mitchell [0027] The pilot may also have the option, via the pilot-VCS interface device 40, to bypass a checklist item, [0034] If the checklist item at 342 is not a closed loop, meaning the VCS 100 has no capability to automatically monitor the step for completion, the pilot may confirm the completion of the item at 358 via positive input from the pilot-VCS interface device 40.  A timer may again begin timing at 350 if the pilot has not confirmed completion of the item.  As with the timing 348, the amount of time may be pre-determined and different for each checklist and or item within the checklist based on importance and/or average time to complete the item; this suggest that if the VCS system has no capability to automatically monitor the step for completion of a checklist item (and the one or more conditions) then the VCS system waits a timer timed predetermined amount of time (include one or more combination of timer condition) for pilot to provide positive input (and/or input condition) of completion of checklist item).  

Regarding dependent claim 6, Thomas, in view of Mitchell, teach the method of claim 4, further comprising: determining whether the timer ends or the one or more conditions are satisfied; and 
in response to determining the timer has ended or the one or more conditions are satisfied (see Mitchell [0034] If the checklist item at 342 is not a closed loop, meaning the VCS 100 has no capability to automatically monitor the step for completion, the pilot may confirm the completion of the item at 358 via positive input from the pilot-VCS interface device 40.  A timer may again begin timing at 350 if the pilot has not confirmed completion of the item.  As with the timing 348, the amount of time may be pre-determined and different for each checklist and or item within the checklist based on importance and/or average time to complete the item, [0035] Once the checklist item has been completed, the VCS 100 may determine if there are items of information remaining in the checklist at 346; this suggest that if the VCS system has no capability to automatically monitor the step for completion of a checklist item then the VCS system determines (determining) the completion of the checklist item by waiting a timer timed predetermined amount of time (whether the timer ends) for pilot to provide positive input (or the one or more conditions are satisfied) of completion of checklist item and once checklist item has been completed (in response to determining the timer has ended or the one or more conditions are satisfied) the VCS 100 may determine if there are items of information remaining), displaying a notice on the GUI (see Thomas [0139] the checklist manager may also update graphics and systems information (displaying a notice on the GUI) to reflect changes in vehicle systems due to completion).  

Regarding dependent claims 10-13, claims 10-13 are system claims that are substantially the same as the method of claims 3-6.  Therefore, claims 10-13 are rejected for the same reason as claims 3-6.

Regarding dependent claims 17-19, claims 17-19 are non-transitory computer-readable medium claim that are substantially the same as the method of claims 3-4 and 6.  Therefore, claims 17-19 are rejected for the same reason as claims 3-4 and 6.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Mitchell and further in view of Branthomme et al. (hereinafter Branthomme), US 10,467,989 B2.

Regarding dependent claim 7, Thomas, in view of Mitchell, teach all the elements of claim 6.
Thomas and Mitchell do not expressly teach before displaying the notice on the GUI: determining whether the electronic checklist associated with the timer function is currently being displayed to the user or whether the user is completing the electronic checklist; in response to determining that the electronic checklist is currently being displayed or the user is completing the electronic checklist, displaying the notice with a confirmation icon; and in response to determining that the electronic checklist is not currently being displayed or the user is not completing the electronic checklist, displaying the notice with the confirmation icon and/or a link icon, the confirmation icon being selectable by a user input to indicate an affirmative recognition of the end of the timer function, the link icon being selectable by a user input to change the display to the GUI for the electronic checklist of the timer function.
However, Branthomme teaches before displaying notice on GUI: determining whether electronic checklist associated with a timer function is currently being displayed to user or whether the user is completing the electronic checklist; in response to determining that the electronic checklist is currently being displayed or the user is completing the electronic checklist, displaying the notice with a confirmation icon (4:37-39 A first system 10 for viewing a procedure of an aircraft 12 according to an embodiment of the invention is diagrammatically illustrated by FIG. 3, 4:60-61 A procedure is made up of sequences of operations intended to be performed by the crew of aircraft 12, 9:60-62 In the performance mode, illustrated by FIGS. 8 to 12, the development module 50 is able to place a cursor 100 on the display, 10:37-61 In the case of an operation in progress requiring the performance in a predefined performance time frame, a countdown timer before the end of the predefined performance time frame is advantageously displayed…In the procedure performance mode, the development module 50 is also able to display an activation/deactivation button 108 for the performance of the procedure…In the paused configuration, or when a stopping point in the active performance configuration requiring validation from the user is reached, the user is able to navigate in steps 74, 76 of the procedure subsequent to the active step 70. In this case, the development module 50 works for the subsequent steps as in the consultation mode, as shown in FIG. 12.  The user can also go back up to the active sequence to consult the prior steps of the procedure already performed; this suggest that in the case of first system during an operation in progress (determining whether the electronic checklist associated with the timer function is currently being displayed to the user or whether the user is completing the electronic checklist) of displayed aircraft procedure sequence in procedure performance mode the activation/deactivation button 108 is displayed (before displaying notice on GUI) wherein because the user is in progress of operating displayed aircraft procedure checklist in procedure performance mode (in response to determining that the electronic checklist is currently being displayed or the user is completing the electronic checklist) the activation/deactivation button is displayed (displaying the notice with a confirmation icon) as shown in FIG. 8 to 12 illustrating the performance mode); and in response to determining that the electronic checklist is not currently being displayed or the user is not completing the electronic checklist, displaying the notice with the confirmation icon and/or a link icon, the confirmation icon being selectable by a user input to indicate an affirmative recognition of the end of timer function, the link icon being selectable by a user input to change the display to the GUI for the electronic checklist of the timer function (4:37-39 A first system 10 for viewing a procedure of an aircraft 12 according to an embodiment of the invention is diagrammatically illustrated by FIG. 3, 4:60-61 A procedure is made up of sequences of operations intended to be performed by the crew of aircraft 12, 10:37-61 In the case of an operation in progress requiring the performance in a predefined performance time frame, a countdown timer before the end of the predefined performance time frame is advantageously displayed…In the procedure performance mode, the development module 50 is also able to display an activation/deactivation button 108 for the performance of the procedure…In the paused configuration, or when a stopping point in the active performance configuration requiring validation from the user is reached, the user is able to navigate in steps 74, 76 of the procedure subsequent to the active step 70. In this case, the development module 50 works for the subsequent steps as in the consultation mode, as shown in FIG. 12.  The user can also go back up to the active sequence to consult the prior steps of the procedure already performed, 13:18-23 However, unlike the consultation mode, the performance of the procedure is irreversible…The development module 50 therefore does not display a branch connection 82 on the connecting connections 80 between the prior steps before the active step, 12:6-8 A sequence connection 80 is created between the new prior step 92 and the new active step 90, and a branch connection 82 is tapped on the direction connection 80, 13:50-54 The performance of the procedure being suspended at the user’s choice, the latter may then actuate the button 108 to deactivate the performance of the procedure and consult the subsequent steps of the procedure without performing the operations of those steps; this suggests when performance of the procedures is suspended by user (and in response to determining that the electronic checklist is not currently being displayed or the user is not completing the electronic checklist) the button 108 is displayed as deactivated as shown in FIG. 12 (displaying the notice with the confirmation icon) wherein the button 108 can be actuated by the user from “play” to “pause” as shown in FIG. 8-12 (the confirmation icon being selectable by a user input) to suspend an operation in progress such as the one requiring the performance in a predefined performance time frame (to indicate an affirmative recognition of the end of timer function) additionally suspended performance of the procedure equates to consultation mode of FIG. 12 wherein user can interact with displayed branch connection 80 and connection 82 to view prior steps before the active step (and/or a link icon the link icon being selectable by a user input to change the display to the GUI for the electronic checklist of the timer function)).
Because Thomas, in view of Mitchell, and Branthomme address the same issue of a graphical user interface allowing users to interact with a procedure checklist for an aircraft, accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the teachings wherein before displaying notice on GUI: determining whether electronic checklist associated with a timer function is currently being displayed to user or whether the user is completing the electronic checklist; in response to determining that the electronic checklist is currently being displayed or the user is completing the electronic checklist, displaying the notice with a confirmation icon; and in response to determining that the electronic checklist is not currently being displayed or the user is not completing the electronic checklist, displaying the notice with the confirmation icon and/or a link icon, the confirmation icon being selectable by a user input to indicate an affirmative recognition of the end of timer function, the link icon being selectable by a user input to change the display to the GUI for the electronic checklist of the timer function as suggested by Branthomme into Thomas and Mitchell’s method, with a reasonable expectation of success, such that a performance mode and a consultation mode based on the determination of whether user operation of procedure listing reflects “play” or “pause” button displayed wherein in consultation mode the performance of procedure is suspended and user is able to interact with displayed branch connection and to view prior steps as suggested by Branthomme to teach before displaying the notice on the GUI: determining whether the electronic checklist associated with the timer function is currently being displayed to the user or whether the user is completing the electronic checklist; in response to determining that the electronic checklist is currently being displayed or the user is completing the electronic checklist, displaying the notice with a confirmation icon; and in response to determining that the electronic checklist is not currently being displayed or the user is not completing the electronic checklist, displaying the notice with the confirmation icon and/or a link icon, the confirmation icon being selectable by a user input to indicate an affirmative recognition of the end of the timer function, the link icon being selectable by a user input to change the display to the GUI for the electronic checklist of the timer function.  This modification would have been motivated by the desire to provide a viewing system that makes it possible to view and perform an airplane procedure very simply, while having good awareness of the past, present and future situation and meeting small display requirements (Branthomme 2:30-34).  

Regarding dependent claim 14, claim 14 is a system claim that is substantially the same as the method of claim 7.  Therefore, claim 14 is rejected for the same reason as claim 7.

Regarding dependent claim 20, claim 20 is a non-transitory computer-readable medium claim that is substantially the same as the method of claim 7.  Therefore, claim 20 is rejected for the same reason as claim 7.

Response to Arguments
Applicant’s amendments filed 4/5/2022 responsive to the claim objections set forth in Office Action dated 2/17/2022 are persuasive and thus the prior claim objections to claims 3, 10 and 17 are hereby withdrawn.

Applicant’s arguments filed 4/5/2022 traversing the 35 U.S.C. 102(a)(1) rejections for claims 1-2, 8-9 and 15-16 have been fully considered but they are not persuasive.
Regarding the rejections of independent claim 1, Applicant alleges, on remarks on pages 11-14 Section III that Thomas does not disclose “determining whether the user and/or system input triggers a timer event; in response to determining that the user and/or system input triggers the timer event, determining whether the timer event is a first type of timer event or a second type of timer event; in response to determining that the timer event is the first type of timer event, performing a first timer process; and in response to determining that the timer event is the second type of timer event, performing a second timer process” as recited in claim 1 because:
(1) Thomas does not disclose any of the timer features recited in claim 1, including a timer event, a first type of timer event, a second type of timer event, a first timer process, or a second timer process.  In particular, nowhere does Thomas teach or suggest a “timer” as recited in the claims or described in the specification.
(2) Thomas disclosures have nothing to do with timer function or triggering timer events to measure time or determining the lapse of a time period.
Therefore, Applicant alleges that the 102 rejection of claim 1, claims 8 and 15 which recite similar features as claim 1, and dependent claims of 1, 8 and 15 should be withdrawn.
Examiner respectfully disagrees.
Firstly, with regards to point (1), Applicant appears to be alleging that  
claim 1 requires a timer to be associated with timer event a time process.  However, independent claim 1 just recites “timer event” and “timer process” and do not have any limitations that necessitates that a timer be coupled with “timer event” or “timer process”.  The specification at [049] “A function for the checklist GUI may include the timer function.  The timer function may be program code for specific processes associated with the task to change the checklist GUI, in accordance with a timer, and/or user and/or system inputs, while the type of timer process may control general processes associated with the timer function…The timer function may update the checklist GUI, in accordance with the timer, and/or user and/or system inputs.” In other words, the BRI of the claimed timer function/timer process in view of specification encompasses timer function/timer process that updates a checklist GUI in accordance with user or system inputs independent of a timer.  Further, the specification at [052] “The checklist system 422 may invoke the timer function to determine whether the user and/or system input trigger timer function.  A timer trigger (or timer event) may be…(3) a system input indicating a vehicle system received an input within/above/below a threshold of a value and/or is in a defined state for the task…For instance…the timer trigger may be a user input on the task labeled “stabilize the airplane”, a user input on the task labeled “whichever comes first,” or a system input indicating the airplane was stabilized;” In other words, the BRI of the claimed timer event/timer trigger in view of specifications encompasses user input on a task label or a system input indicating a defined state for the task independent of a timer.  Thus, Applicant’s interpretation of the claimed “timer process” and “timer event” requiring a timer is too narrow in light of the specification. 
	Secondly, with regards to point (2), Applicant’s assertion that timer functions or timer events needs to measure time or determining the lapse of a time period in order to read on features recited in claim 1 appears to be too narrow in light of specification at [049] and [052] as discussed in point (1).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that timer functions or timer events needs to measure time or determining the lapse of a time period) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thirdly, Thomas does disclose “determining whether the user and/or system input triggers a timer event; in response to determining that the user and/or system input triggers the timer event, determining whether the timer event is a first type of timer event or a second type of timer event; in response to determining that the timer event is the first type of timer event, performing a first timer process; and in response to determining that the timer event is the second type of timer event, performing a second timer process” as recited in claim 1.  Thomas discloses that when an electronic checklist manager identifies real-time changes to vehicle system, i.e. vehicle system states, resulting from the completion of a checklist item listed in chronological order, the changes resulting from completion of the checklist item may be changes to one or more components of the vehicle system or the changes may be to the current status of one or more components of the vehicle system ([0084], [0086]) thus Thomas is considered to disclose the limitation “determining whether the user and/or system input triggers a timer event; in response to determining that the user and/or system input triggers the timer event, determining whether the timer event is a first type of timer event or a second type of timer event;”  Further, Thomas discloses that the electronic checklist manager updates graphics, in one example, when changes to one or more components of the vehicle system results from the completion of the checklist item include changing graphics to reflect changes to one or more components of the vehicle system ([0087]) thus Thomas is considered to disclose the limitation “in response to determining that the timer event is the first type of timer event, performing a first timer process;” Additionally, Thomas discloses that the  electronic checklist manager updates graphics, in another example, to reflect real-time changes in the current status of one or more components in vehicle system ([0087]) thus Thomas is considered to disclose the limitation “and in response to determining that the timer event is the second type of timer event, performing a second timer process.”  
Thus, Thomas is considered to disclose all the elements of claim 1 and consequently the rejections of claim 1, claims 8 and 15 which recite similar features as claim 1, and dependent claims of 1, 8 and 15 under 35 U.S.C. 102(a)(1) are proper and are maintained as further detailed in the Claim Rejections set forth above.

Applicant’s arguments filed 4/5/2022 traversing the 35 U.S.C. 103 rejections for claims 3-6, 10-13 and 17-19 have been fully considered but they are not persuasive.
Applicant alleges, within Section IV on page 15, that (3) Mitchell does not disclose both a “sequential timer process” and “a non-sequential timer process” as recited in the claims in the manner described in specification at [0054] “A sequential timer process may require the user to wait…until one or more…conditions are satisfied before continuing the checklist…A non-sequential process may allow the user to continue the checklist while the timer function tracks a timer for the task for the user”.  (4) Nor does Mitchell teach at least a timer event, a first type of timer event, a second type of time event, a first timer process, or a second timer process.  Accordingly, the 103 rejection of claims 3-6, 10-13 and 17-19 should be withdrawn.
Examiner respectfully disagrees.
Firstly, with regards to point (4), Applicant appears to be alleging Mitchell not teaching or suggesting elements of claim 3.  However, the 103 rejection of claim 3 over Thomas in view of Mitchell relies on Thomas to teach or suggest a timer event, a first type of timer event, a second type of time event, a first timer process, or a second timer process and Thomas does teach or suggest these elements as discussed in points (1) and (2).
Secondly, with regards to point (3), in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a sequential timer process may require the user to wait…until one or more…conditions are satisfied before continuing the checklist…A non-sequential process may allow the user to continue the checklist while the timer function tracks a timer for the task for the user) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 3 claim limitations only requires “wherein a first one of the first timer process and the second timer process is a sequential timer process, and a second one of the first timer process and the second timer process is a non-sequential timer process”.  Mitchell teaches or suggests sequential closed loop checklist steps that include a checklist item closed loop step that monitors for completion through an aircraft system and a closed loop step wherein the system determines if there is any information or items remaining in the current checklist ([0033]) and thus Thomas, in view of Mitchell, is considered to teach or suggest the limitation “wherein a first one of the first timer process and the second timer process is a sequential timer process,” wherein Mitchell further teaches or suggests a non-closed loop checklist wherein checklist items would comprise an initial checklist item that the system would have no capability to automatically monitor but instead need a pilot to confirm completion and once the checklist item has been completed the system determines if there are items or information remaining in the checklist ([0034],[0035]) and thus Thomas, in view of Mitchell, is further considered to teach or suggest the limitations “and a second one of the first timer process and the second timer process is a non-sequential timer process.”  
Thus, Thomas, in view of Mitchell is considered to teach or suggest all the elements of claim 3 and similarly claims 10 and 17 and consequently the rejections of claims 3-6, 10-13 and 17-19 under 35 U.S.C. 103 are proper and are maintained as further detailed in the Claim Rejections set forth above.

Applicant’s arguments filed 4/5/2022 traversing the 35 U.S.C. 103 rejections for claims 7, 14 and 20 have been fully considered but they are not persuasive.
Applicant alleges, within Section IV on page 16, that Branthomme does not disclose (5) “determining whether the electronic checklist associated with the timer function is currently being displayed” nor (6) “displaying the notice with the confirmation icon and/or a link icon, the confirmation icon being selectable by a user input to indicate an affirmative recognition of the end of the timer function, the link icon being selectable by a user input to change the display to the GUI for the electronic checklist of the timer function.”  Accordingly, the 103 rejection of claims 7, 14 and 20 should be withdrawn.
Examiner respectfully disagrees.
Regarding point (5) Applicant appears to be alleging that Branthomme does not teach or suggest claim 7 claim limitations of “determining whether the electronic checklist associated with the timer function is currently being displayed or whether the user is completing the electronic checklist”.  However, Branthomme discloses in the case of an operation in progress requiring the performance in a predetermined performance time frame, a countdown timer before the end of the predefined performance time frame is advantageously displayed (10:37-61) and thus Thomas, in view of Mitchell and Branthomme, is considered to teach or suggest the limitations “determining whether the electronic checklist associated with the timer function is currently being displayed to the user or whether the user is completing the electronic checklist”.  
Regarding point (6) Applicant appears to be alleging that Branthomme does not teach or suggest claim 7 claim limitations of “displaying the notice with the confirmation icon and/or a link icon, the confirmation icon being selectable by a user input to indicate an affirmative recognition of the end of the timer function, the link icon being selectable by a user input to change the display to the GUI for the electronic checklist of the timer function.”  However, Branthomme suggests when performance of the procedures is suspended by the user the button 108 is displayed as deactivated as shown in FIG. 12 wherein the button 108 can be actuated by the user from “play” to “pause” as shown in FIG. 8-12 to suspend an operation in progress such as the one requiring the performance in a predefined performance time frame, additionally suspended performance of the procedure equates to consultations mode of FIG. 12 wherein user can interact with displayed branch connection 80 and connection 82 to view prior steps before the active step (4:37-39, 4:60-61, 10:37-61, 13:18-23, 12:6-8, 13:50-54) and thus Thomas, in view of Mitchell and Branthomme, is considered to teach or suggest the limitations “displaying the notice with the confirmation icon and/or a link icon, the confirmation icon being selectable by a user input to indicate an affirmative recognition of the end of the timer function, the link icon being selectable by a user input to change the display to the GUI for the electronic checklist of the timer function.”  
Thus, Thomas, in view of Mitchell and Branthomme, is considered to teach or suggest all the elements of claim 7 and similarly claim 14 and 20 and consequently the rejections of claims 7, 14 and 20 under 35 U.S.C. 103 are proper and are maintained as further detailed in the Claim Rejections set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KC/Examiner, Art Unit 2143    

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143